The following was this Court’s opinion, delivered by Judge Roane.
The Court
is of opinion that, as between the appellant M‘J\Tiel and the appellee, the latter is entitled to recover back the amount of the notes in controversy; on the principle, and for the reasons, on which relief was given by this Court in the case of Snelson v. Franklin. As between the appellee and the appellant Turner, however, the former as well as the said M'Niel is responsible for the payment of the said notes to the said Turner; they having passed into his hands, and being placed on the footing of foreign bills of Exchange by our statutes made in relation thereto: and, both these parties, so liable to the demand of Turner, being before the Court, the Court is of opinion, that a decree ought to have been rendered in his favour, subjecting the appellant M-Niel, in the first instance, to the payment of the said notes; lie being the principal debtor. The decree before us is iherefore erroneous, so far as it discharges the appellee *318by perpetuating the injunction as to him: it is also erroneous in turning over the appellant Turner to a suit at ^aw against M‘Niel, instead of decreeing against him in the first instance. The opinion of the Court therefore is, that a decree ought to be rendered in favour of Turner against the appellant M'JYiel for the amount of the said notes, with interest and the costs at law; and that liberty be reserved to the said Turner to apply to the Court of Chancery to dissolve the injunction, as to the appellee, for so much of the said debt as be may not be able to recover from M‘Afíel; in which case, a Decree ought also to be rendered in favour of the appellee, against the appellant M‘Nid, for so much thereof as he may be compelled to pay as aforesaid: and that the action or actions at law, now pending against the appellant M'Niel, in favour of the other appellant, if any such there be, be perpetually injoined, except as to the costs thereof.
In thus decreeing in favour of one defendant against the other, we not only decree substantially in his favour, by subjecting in the first instance to his claim another defendant, and giving him an immediate decree against him, but we also decree in favour of the plaintiff, by interposing, between him and Turner, that defendant who ought ultimately to pay the debt.
The decree is to be therefore reversed, and the cause remanded, to be finally proceeded in pursuant to the principles of this Decree; and, both the other parties having substantially prevailed against the appellant M'Niel, he is to pay the costs, as well in this Court, as in the Court of Chancery.